OSCN Found Document:ALI v. FALLIN

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        



OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only








ALI v. FALLIN2017 OK 39Case Number: 115933Decided: 05/15/2017THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2017 OK 39, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 


FAISA ALI, as a resident taxpayer of the State of Oklahoma, and all other similar persons, Petitioner,
v.
MARY FALLIN, Governor of the State of Oklahoma, and STATE OF OKLAHOMA, ex rel. OKLAHOMA TAX COMMISSION, Respondents.


ORDER


Original jurisdiction is assumed. Edmondson v. Pearce, 2004 OK 23, ¶11, 91 P.3d 605. Senate Bill No. 1604, Laws 2016, c. 341, § 1, eff. Nov. 1, 2016, is not a revenue bill subject to the strictures of Okla. Const. Art. V, § 33.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 15TH DAY OF MAY, 2017.

/S/VICE CHIEF JUSTICE

VOTE TO ASSUME ORIGINAL JURISDICTION:
ALL JUSTICES CONCUR
VOTE TO ADOPT FOR PUBLICATION:
Gurich, V.C.J., Winchester, Edmondson, Reif, Wyrick, JJ., concur;
Combs, C.J., Kauger, Watt, Colbert, JJ., dissent.


Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


Oklahoma Supreme Court Cases
 CiteNameLevel
 2017 OK 64, 401 P.3d 1152, OKLAHOMA AUTOMOBILE DEALERS ASSOC. v. STATE ex rel. OKLAHOMA TAX COMM.Discussed


Citationizer: Table of Authority


Cite
Name
Level


Oklahoma Supreme Court Cases
 CiteNameLevel
 2004 OK 23, 91 P.3d 605, EDMONDSON v. PEARCEDiscussed